Gray, J.
The court is unanimously of opinion that the defendant is entitled to a new trial. In regard to the transmission of money by mail, there is a distinction between the relation of creditor and debtor and that of principal and agent. A debtor is bound to pay his creditor in person or his authorized agent, and does not fulfil his obligation by making all reasonable efforts to transmit to the creditor the amount of the debt; and therefore depositing in the post-office a letter containing the money and addressed to the creditor does not discharge the debt, unless, by the creditor’s express direction or assent, the usual course of dealing between the parties, or other facts from which such direction or assent may be inferred, the creditor has authorized the money to be thus delivered to him. Gurney v. Howe, 9 Gray, 404. Crane v. Pratt, 12 Gray, 348. But an agent employed to collect a debt and remit the proceeds is bound only to use ordinary and reasonable skill and diligence, either in collecting the amount or in sending it to his principal, except so far as his discretion is limited by positive instructions. Kingston v. Kincaid, 1 Wash. C. C. 457. Mechanics’ Bank v. Merchants’ Bank, 6 Met. 26, 27. If indeed the principal directs his agent to send the money in a certain way or by a particular channel, transmitting it in a different mode is evidence of negligence. But there was no such direction in this case. The only letter from the plaintiff to the defendant used the same word, “ forward,” in instructing him what to do with the money collected, as in mentioning the transmission to him of the evidence of the claim, which had in fact been made through the mail; and warranted the defendant in believing that he was authorized to transmit the money in the same manner. Morgan v. Richardson, 13 Allen, 410. There is no rule of law that the post-office established by the government for the purpose of carrying letters is a less safe or appropriate misons of forwarding money than a private carrier or hanker. Whether it is so in any particular case is a question *597of fact, depending upon the amount to be sent, the proportion ate expense of different modes of transmission, the time and distance intervening, the prevailing usage in similar cases, and other circumstances surrounding the transaction, all which are proper for the consideration of the jury.

Exceptions sustained.